Citation Nr: 1706809	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chronic brain syndrome due to brain trauma and skull fracture with concussion prior to September 22, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of fracture of right calcaneus with post traumatic changes (hereinafter right foot disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel.


INTRODUCTION

The Veteran had active duty service from October 1964 to April 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was last before the Board in February 2016, when the issues of increased evaluations for the Veteran's chronic brain syndrome and residuals of fracture of right calcaneus were remanded for additional development and clarification.

During the pendency of the appeal, in a rating decision, the AOJ awarded the Veteran a 50 percent evaluation for his chronic brain syndrome, effective September 23, 2015.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.  This case has been returned to the Board for further appellate review at this time.

The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA regulations require that a supplemental statement of the case (SSOC) be furnished to the Veteran if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2016).  The last SSOC that addressed the issue of an increased evaluation for chronic brain syndrome was issued in May 2016.  However, since then, the Veteran has attended VA examinations of his chronic brain syndrome, to include its residual effects, in December 2016.  As a result, a remand is necessary so that the AOJ can consider the new evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016) (after the appeal is certified to the Board, any pertinent evidence accepted by the Board must be referred to the AOJ for review, unless that procedural right is waived by the appellant).

As for the Veteran's right foot claim, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App 158 (2016).  Although the Veteran's right foot disability is evaluated under Diagnostic Code 5284, the Court has held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  See Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at *4 
(Dec. 15, 2016).  Rather, the Court held that § 4.59 is also applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements. Id. at *6.

The Veteran underwent a VA examination of his right foot disability in May 2016.  A review of that examination report reveals active range of motion, passive range of motion and range of motion during weightbearing and non-weightbearing were not obtained.  Consequently, the Board finds that examination to be inadequate for rating purposes and a remand is necessary in order for another VA examination that comports with the above noted requirements to be obtained  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the record indicated the Veteran underwent a VA examination of his foot in November 2016; however, the results of this examination are not currently in the record.  Thus, a remand is necessary to obtain these records, and any other outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation from the Veteran, respecting that claim. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SSOC on the issue of entitlement to an increased evaluation for chronic brain syndrome due to brain trauma and skull fracture with concussion.

2.  Obtain any and all VA treatment records from the Mt. Vernon Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.
3.  Schedule the Veteran for a VA examination to determine the current severity of his right foot disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The right foot should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

4.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

5.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluations for chronic brain syndrome and a right foot disability, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




